Case: 15-10670          Document: 00513956934              Page: 1      Date Filed: 04/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                                          United States Court of Appeals

                                          No. 15-10670
                                                                                                   Fif h Circuit

                                                                                                 FILED
                                        Summary Calendar                                     April 18, 2017
                                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                                        Clerk


                                                          Plaintiff-Appellee

v.

ADRIAN GOMEZ-UREABA, also known as Gerardo Gomez-Uribe, also
known as Angel Uribe,

                                                          Defendant-Appellant
------------------------------------------------------------------------------------------------------------
Cons. w/ No. 15-10870

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee

v.

SILVANO GARCIA-IBARRA,

                                                          Defendant-Appellant


                      Appeals from the United States District Court
                           for the Northern District of Texas
                                 USDC No. 3:15-CR-60-1
                                 USDC No. 6:15-CR-9-1


Before STEWART, Chief Judge, and CLEMENT and SOUTHWICK, Circuit
Judges.
     Case: 15-10670      Document: 00513956934         Page: 2    Date Filed: 04/18/2017


                                   No. 15-10670 c/w
                                    No. 15-10870

PER CURIAM: *
       Adrian Gomez-Ureaba pleaded guilty to illegal reentry into the United
States and received a within-guidelines sentence of 34 months in prison and a
one-year term of supervised release. Silvano Garcia-Ibarra likewise pleaded
guilty to illegal reentry, and he received a within-guidelines sentence of 18
months in prison and a three-year term of supervised release. Each appellant
was sentenced in accordance with a determination that his prior Texas
conviction for evading arrest with a motor vehicle amounted to an aggravated
felony under U.S.S.G. § 2L1.2(b)(1)(C) (2014), which incorporates the
definition of crime of violence found in 18 U.S.C. § 16(b).
       First, the appellants argue that, in light of Johnson v. United States, 135
S. Ct. 2551 (2015), § 16(b) is facially unconstitutional. As they concede, this
argument is foreclosed. See United States v. Gonzalez-Longoria, 831 F.3d 670,
677 (5th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-
6259). Their argument that § 16(b) is unconstitutional as applied to them
likewise fails, as the standard of § 16(b) can be straightforwardly applied to
their prior convictions. See Gonzalez-Longoria, 831 F.3d at 677-78; see also
United States v. Sanchez-Ledezma, 630 F.3d 447, 450-51 (5th Cir. 2011).
       Finally, their argument that Johnson casts doubt upon Sanchez-
Ledezma is unpersuasive. Because the former case is not squarely on point
with the latter, we will not revisit the latter. See United States v. Traxler, 764
F.3d 486, 489 (5th Cir. 2014); United States v. Alcantar, 733 F.3d 143, 145-46
(5th Cir. 2013).
       AFFIRMED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2